Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 8, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Southern States Sign Company Las Vegas, Nevada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A Amendment No. 1, Registration Statement under the Securities Act of 1933, filed by Southern States Sign Company of our report dated January 18, 2011, relating to the financial statements of Southern States Sign Company as of and for the periods ending November 30, 2010 and 2009 and for the period from July 15, 2008 (date if inception) to November 30, 2010, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
